        Case 1:18-cv-00599-AWI-SAB Document 32 Filed 11/16/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   NICHOLAS ESTRADA,                                )   Case No.: 1:18-cv-00599-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DIRECTING PARTIES TO INFORM
13          v.                                        )   THE COURT WHETHER A SETTLEMENT
                                                          CONFERENCE IS FEASIBLE AND WOULD BE
14                                                    )   BENEFICIAL IN THIS CASE
     CALIFORNIA CORRECTIONAL
                                                      )
     INSTITUTION, et al.,
15                                                    )
                                                      )
16                  Defendants.                       )
                                                      )
17                                                    )
18          Plaintiff Nicholas Estrada is a former state prisoner appearing pro se and in forma pauperis in
19   this civil rights action pursuant to 42 U.S.C. § 1983.
20          This action is proceeding against Defendants Bounville and Sullivan for deliberate indifference
21   to a serious medical need in violation of the Eighth Amendment.
22          On August 19, 2020, Defendants filed an answer to the complaint. (ECF No. 24.)
23          On August 20, 2020, the Court stayed the case and scheduled a settlement conference on
24   October 14, 2020, before Magistrate Judge Barbara A. McAuliffe. (ECF No. 25.)
25          On September 17, 2020, the Court issued an order requiring the parties to appear remotely at
26   the settlement conference due to the coronavirus outbreak. (ECF No. 26.) In this order, Plaintiff was
27   advised that he could appear by video, if he has access to a device with an internet connection and a web
28   camera, or he could appear by telephone. (Id.)
                                                          1
        Case 1:18-cv-00599-AWI-SAB Document 32 Filed 11/16/20 Page 2 of 2



1             Plaintiff did not appear for the October 14, 2020 settlement conference or otherwise

2    communicate with the Court. Therefore, on this same date, the Court issued an order for Plaintiff to

3    show cause why the action should not be dismissed for failure to comply with a court order and failure

4    to prosecute the action. (ECF No. 29.)

5             Plaintiff filed a response to the order to show cause on October 29, 2020. (ECF No. 30.) In his

6    response, Plaintiff indicated that his parole was revoked and he did not have access to a telephone or

7    other device to communicate with the Court. (Id.) Based on Plaintiff response, the Court vacated the

8    order to show cause on October 30, 2020. (ECF No. 31.)

9             It is HEREBY ORDERED that within twenty (20) days from the date of service of this order,

10   the parties shall notify the Court whether a remote settlement conference is feasible, and whether they

11   believe, in good faith, that settlement in this case is a possibility and are interested in having a

12   settlement conference scheduled by the Court.

13
14
15   IT IS SO ORDERED.

16   Dated:     November 16, 2020
17                                                       UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                           2
